Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 17, 2019

                                           No. 04-19-00439-CV

    IN RE James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley and Cody Presley

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On June 28, 2019, relators filed a petition for writ of mandamus, in which relators requested
a stay of “any and all enforcement.” After considering the petition, this court concludes relators
are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.
See TEX. R. APP. P. 52.8(a). The request for a stay is DENIED AS MOOT.

        It is so ORDERED on July 17, 2019.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 17-12-24620-CV, styled Coyle Family Farm, Inc., et al. v. James Clinton
Coyle, et al., pending in the 38th Judicial District Court, Medina County, Texas, the Honorable H. Paul Canales
presiding.